Citation Nr: 1426074	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from September 1983 to May 1986, with additional service in the Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

In a December 2012 remand, the Board referred to the RO a claim of entitlement to service connection under 38 U.S.C.A. § 1151 for a back disorder created as a result of an operation performed at the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  To date, it does not appear that the RO has taken action with respect to this claim.  The Board does not have jurisdiction over this issue.  Therefore, the claim is once again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's current low back disorder did not preexist his military service, was not incurred in service, and is not otherwise related to his periods of active military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in May 2009, prior to the initial adjudication of his claim.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran appeared and provided testimony before the Board in July 2011.  In December 2012, the Board remanded this matter for additional development in order to obtain the Veteran's outstanding VA and private treatment records.  Thereafter, the outstanding VA treatment records were associated with the record.  The RO also asked the Veteran to submit additional private treatment records or an authorization for VA to obtain the records, if any.  To date, he has not responded to the records request.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Veteran did not respond to VA's request for records or authorization to obtain these records, the duty to assist in obtaining records has been satisfied.  Further, the Board finds that the orders in the December 2012 Board remand were substantially completed.

Moreover, the Veteran has been afforded a VA examination with regards to his claim in May 2009.  The May 2009 examiner considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

The Veteran claims that his currently diagnosed low back disorder began during his first period of military service.  He contends that he fell and injured his back during his service in Korea from 1976 to 1978.  The Veteran claims to have experienced low back symptoms ever since his in-service injury.  

Initially, the evidence shows that the Veteran has a current low back disability.  Specifically, the medical evidence shows that diagnoses of arthrosis of the lumbar spine and failed back syndrome were rendered during the pendency of the appeal.  

The Veteran's service treatment records from his first period of active service show treatment of back symptomatology.  A June 1977 service treatment record shows that he sought treatment for back pain and was assessed with a muscle strain.  Subsequent service treatment records, to include an April 1979 periodic report of physical examination and a March 1979 separation report of physical examination, are negative for findings or diagnoses related to a low back disorder.  

A June 1983 enlistment report of medical examination shows that the clinical examination of the Veteran's spine was normal at the time of his enlistment into his second period of military service.  On a June 1983 enlistment report of medical history, the Veteran denied having recurrent back pain.  

An August 1984 service treatment record shows that the Veteran was assessed with mild inflammation of the mid back muscle after he reported that he injured his back and had experienced low back pain for one month.  

Subsequent service treatment records are negative for reports of back symptomatology.  A March 1986 report of medical examination completed prior to discharge shows that the clinical examination of the Veteran's spine was normal.  He denied having recurrent back pain on the associated March 1986 report of medical history.  

VA treatment records show the first evidence of spine symptomatology years after the Veteran's discharge from service.  A May 1989 treatment record documents his report of back/abdominal pain, which was assessed as testicular pain of questionable origin.  In June 1996, the Veteran sought treatment for a low fever and low back pain; at that time, he reported having back pain for one month.  Clinical assessments of the thoracolumbar spine and a June 1996 magnetic resonance imaging (MRI) revealed discitis, a small epidural abscess, and lumbar osteomyelitis.  Treatment records dated from February 1997 show additional treatment for residual epidural abscess and chronic osteomyelitis/discitis.  

Additional VA treatment records show that the Veteran underwent a lumbar hemilaminectomy/discectomy in June 2004.  

An October 2006 VA radiology report shows findings of osteodegenerative disease of the lumbosacral spine.  A February 2010 VA MRI report shows an impression of arthrosis at L4-L5 and L5-S1.

The Veteran underwent a VA examination in May 2009.  During the examination, the Veteran reported that he first noticed his low back pain approximately ten years prior while working as a roofer.  The examiner reviewed the claims file and noted that VA x-rays showed evidence of arthritis.  The examiner determined that the Veteran's arthritis was not traumatic in nature.  Based on a review of the claims file and the clinical findings on examination, the examiner opined that the Veteran's low back disorder was not caused by or a result of his military service.  In so opining, the examiner highlighted the Veteran's report that his low back disorder began in 1999, which the examiner noted was approximately thirteen years after his military discharge.

In a July 2011 letter, the pain management coordinator of the Philadelphia VAMC indicated that the Veteran had been followed by pain service since 2004, following his spine surgery.  The pain management coordinator relayed the Veteran's report of experiencing low back pain since his time in Korea and of receiving treatment for his symptoms.  The medical professional identified the Veteran's current diagnosis as failed back syndrome, with kyphotic deformity.  

Having reviewed the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  Although the medical evidence of record reflects diagnoses of arthrosis and failed back syndrome during the pendency of the Veteran's claim, the preponderance of the evidence does not indicate that the Veteran's low back condition was caused by or is otherwise related to his military service.  Accordingly, the claim for service connection is denied.

As an initial matter, the Board finds that the Veteran did not have a preexisting back disorder at the time of enlistment for his second period of military service in September 1983.  The Veteran contends that he injured his back during his first period of active duty and that he continued to experienced symptoms thereafter.  However, the service treatment records do not support his contentions in this regard.  While the Veteran was treated on one occasion for spine symptomatology in June 1977, subsequent service treatment records are silent for a diagnosed low back disorder during the remainder of his first period of service.  The September 1983 enlistment report of medical examination and report of medical history completed at the time his second enlistment are entirely negative for any indications of a back condition.  As a spine disorder was not "noted" at the time of his enlistment into his second period of active service, the Veteran is presumed to have been sound at the time of his second enlistment in September 1983.  The presumption of soundness is not rebutted in this case.  To the extent that the Veteran argues or the evidence suggests that his current low back disorder existed prior to his second period of military service, this argument fails. 

The preponderance of the evidence is against a finding that the claimed low back disorder was incurred during any period of active duty service.  The Veteran's service treatment records reflect complaints of and treatment for inflammation and a strain of the back muscles during his periods of service.  However, the remaining evidence of record does not support a nexus between the Veteran's in-service low back symptoms and his current lumbar arthrosis and failed back syndrome diagnoses.  The only competent medical evidence of record assessing the relationship between the Veteran's military service and his low back disorder is the May 2009 VA examiner's opinion.  Based on a review of the claims file, along with consideration of the results of the clinical examination and the Veteran's competent lay statements, the examiner provided an opinion against the claim for service connection for a low back disorder.  The Board finds the VA medical opinion to be highly probative and compelling evidence against the Veteran's claim that his back disorder had its onset or is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  The Veteran has not provided any competent medical evidence to rebut the medical opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In this regard, the Board finds that the July 2011 VA pain management coordinator's statement indicating that the Veteran's back condition began in service does not provide adequate support for the Veteran's claim.  The medical professional's comment merely relays the Veteran's reported belief that his back condition dates back to his military service.  In actuality, the pain management coordinator did not provide a nexus opinion that relates the Veteran's low back disorder to service.  Accordingly, the pain management coordinator's comment as to the onset of the Veteran's current back condition is of no more weight than the Veteran's own statement, as it appears to be no more than a recitation of what the Veteran told the medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

Moreover, the preponderance of the evidence does not show that the Veteran has experienced a continuity of low back symptomatology since service to warrant service connection for a chronic condition.  Again, the Board highlights that no back symptomatology was reported or noted at the time of the Veteran's separation from service.  The evidence of the first post-service of treatment for symptoms attributed to a low back disorder is dated in June 1998, over a decade after the Veteran's discharge.  This more than 10-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Further, competent medical evidence does not link the Veteran's current low back disorder to any in-service symptomatology.  Instead, the only competent medical opinion of record weighs against a finding that the Veteran's current low back disorder began in service.  Accordingly, service connection cannot be established on the basis of continuity of symptomatology of arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the evidence of record does not support a finding that the current form of arthritis manifested to a compensable degree within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In sum, the Board acknowledges that the Veteran is competent to report his symptoms and to describe his military experiences.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency and credibility are separate matters.  The Board finds that the Veteran's current claims of a continuity of symptoms since service are inconsistent both internally and with the other evidence of record, as well as contradicted by the other more probative evidence of record, and thus, not credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In the absence of any competent and probative medical evidence that the Veteran's current back disorder is related to his active duty service, service connection for a low back disorder is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


